     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 1 of 11

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12   WENDI WINTERS, on behalf of              No. 2:20-cv-00092 WBS KJN
     herself and all others similarly
13   situated,

14                  Plaintiff,                MEMORANDUM AND ORDER RE:
                                              DEFENDANTS’ MOTION TO DISMISS
15         v.

16   RIDGEWOOD INDUSTRIES, LTD. and
     DOREL HOME FURNISHINGS, INC.,
17
                    Defendants.
18

19
                                    ----oo0oo----
20
                 Plaintiff Wendi Winters filed this action on behalf of
21
     herself and all others similarly situated against defendants
22
     Ridgewood Industries, LTD. and Dorel Home Furnishings, Inc.
23
     (collectively “Defendants”), alleging several consumer fraud and
24
     warranty claims, arising out of plaintiff’s purchase of
25
     defendants’ furniture.       Before the court is defendants’ motion to
26
     dismiss.    (Docket No. 8.)
27
     I. Relevant Allegations
28
                                          1
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 2 of 11

1                At issue is the manufacture and sale of the Belmont

2    Four-Drawer Chests (hereinafter “drawers”).         (Compl. ¶ 1 (Docket

3    No. 1).)     Ridgewood Industries manufactures the drawers

4    throughout the United States.       (Id. ¶ 6.)    Dorel Home Furnishings

5    markets, distributes, and sells them.        (Id. ¶ 7.)

6                In 2017, plaintiff purchased several of such drawers.

7    (Id. ¶ 3.)    Shortly thereafter, one of the drawers allegedly

8    tipped over and hit one of plaintiff’s children.          (Id. ¶ 4.)

9    Plaintiff alleges that she then disposed of the products because

10   they posed a safety hazard to her children.         (Id.)

11               According to plaintiff, the drawers “were made

12   defectively, rendering the [p]roducts unstable and causing them

13   to tip over.”     (Id. ¶ 12.)    The drawers’ “defective nature”

14   allegedly poses “severe tip-over and entrapment” risks.              (Id.)

15   Defendants allegedly were aware of the product’s “defective

16   nature.”     (Id.)   The packaging that accompanied the drawers,

17   however, “did not disclose the defect.”         (Id. ¶ 5.)   Defendants

18   also “failed to provide adequate warnings, instructions, or wall

19   attachment hardware.”      (Id. ¶ 17.)    “Had there been a disclosure,

20   [plaintiff] would not have bought” the dressers,” or “would have
21   purchased the [p]roducts at a substantially reduced price.”

22   (Id.)

23               Plaintiff’ Complaint consists of the following claims:

24   (1) violation of California’s Consumers Legal Remedies Act

25   (“CLRA”), California Civil Code § 1750, et seq.; (2) violation of

26   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.
27   Code §§ 17200, et seq.; (3) unjust enrichment; (4) breach of

28   implied warranty of merchantability in violation of the Song-
                                          2
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 3 of 11

1    Beverly Act, Cal. Civ. Code §§ 1790, et seq.; (5) breach of

2    implied warranty of merchantability; and (6) violation of the

3    Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.           (See

4    generally Compl.)     Defendants now move to dismiss the complaint

5    under Federal Rule of Civil Procedure 12(b)(1) for lack of

6    Article III standing.

7    II. Discussion

8                The “irreducible constitutional minimum of standing”

9    requires a showing that (1) plaintiff suffered an “injury in

10   fact” that (2) is “fairly ... trace[able] to the challenged

11   action of the defendant,” and that (3) is redressable by a

12   favorable judicial decision.       Lujan v. Defs. of Wildlife, 504

13   U.S. 555, 560-61 (1992).      The standing requirement applies to

14   “all claims litigated in a federal court whether based on federal

15   or state law.”     In re Capacitors Antitrust Litig., 154 F. Supp.

16   3d 918, 925–26 (N.D. Cal. 2015); see also Lee v. Am. Nat’l Ins.

17   Co., 260 F.3d 997, 1001–02 (9th Cir. 2001).         “The party invoking

18   federal jurisdiction bears the burden of establishing these

19   elements.”    Id. at 561.    “‘[A] plaintiff must demonstrate

20   standing for each claim he seeks to press.’” (Maya v. Centex
21   Corp., 658 F.3d 1060, 1068–69 (9th Cir. 2011) (quoting Davis v.

22   Fed. Elec. Comm’n, 554 U.S. 724, 734 (2008).         Defendants here

23   contest only the injury-in-fact element.

24               To establish injury-in-fact, plaintiff must allege “an

25   invasion of a legally protected interest which is (a) concrete

26   and particularized, and (b) actual or imminent, not conjectural
27   or hypothetical.”     Id. at 560 (internal quotation marks omitted).

28   Where multiple claims in a complaint are based on the same
                                          3
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 4 of 11

1    factual allegations, the same injury-in-fact requirement applies

2    to all such claims.     See, e.g., In re Capacitors, 154 F. Supp. 3d

3    at 927 n.4 (“Because the [claims] here are based on the same

4    factual allegation . . . the Article III injury-in-fact needed is

5    the same for both types of claims.”); Azoulai v. BMW of N. Am.

6    LLC, No. 16-CV-00589-BLF, 2017 WL 1354781, at *4 (N.D. Cal. Apr.

7    13, 2017); Lassen v. Nissan N. Am., Inc., 211 F. Supp. 3d 1267,

8    1274–75 (C.D. Cal. 2016).

9                Plaintiff here grounds all six of her claims in the

10   same consumer fraud allegations: she alleges that the drawers at

11   issue are defective and that defendants failed to either disclose

12   the defect or provide adequate wall attachment hardware.             (Compl.

13   ¶ 39 (Count One); ¶¶ 47-49 (Count Two); ¶ 58 (Count Three); ¶ 67

14   (Count Four); ¶ 80 (Count Five); ¶ 87 (Count Six); see also

15   Compl. ¶¶ 5, 17 (general fraud allegations).)         Plaintiff claims

16   that purchasers “suffered injury in fact . . . for having paid

17   more money than they otherwise would have for a dangerous and

18   defectively designed product,” and alleges overpayment as the

19   only injury under all six claims.1       (Compl. ¶ 23; see also Compl.

20   ¶ 40 (Count One); ¶ 50 (Count Two); ¶ 58 (Count Three); ¶ 71
21   (Count Four); ¶ 81 (Count Five); ¶ 89 (Count Six).)          All claims

22

23         1   Although plaintiff alleges that one of the drawers she
     purchased tipped over and injured one of her children (Compl. ¶
24   4), plaintiff’s child is not a party to this action and none of
     plaintiff’s claims are based on these allegations, nor does
25   plaintiff seek to recover for those injuries. Accordingly,
26   “those injuries do not support standing to sue on the claims
     asserted here.” See Azoulai v. BMW of N. Am. LLC, No. 16-CV-
27   00589-BLF, 2017 WL 1354781, at *4 (N.D. Cal. Apr. 13, 2017)
     (finding lack of injury-in-fact to support consumer fraud claims
28   despite allegations of bodily injury).
                                     4
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 5 of 11

1    here are therefore subject to the same injury-in-fact

2    requirement.

3                For the following reasons, the court finds that the

4    Complaint fails to allege an injury-in-fact.         At the outset, the

5    allegations do not identify how the drawers are defective.             Where

6    the “plaintiff’s alleged economic harm centers on the[] claim

7    that the [product] has a defect,” the “fail[ure] to allege a

8    cognizable defect” deprives the plaintiff of standing.           Birdsong

9    v. Apple Inc., 590 F.3d 955, 961 (9th Cir. 2009).          Plaintiff

10   offers no meaningful description of the alleged “defect” at all.

11   The Complaint simply states that the drawers “were made

12   defectively, rendering [them] unstable and causing them to tip

13   over.”   (Compl. ¶ 12.)     The “cause” of the furniture tipping over

14   -- i.e. the defect –- is absent from the allegations.

15               The Ninth Circuit’s opinion in Birdsong v. Apple is

16   instructive here.     The Birdsong plaintiffs filed suit alleging

17   that defendant’s product was capable of producing sounds that

18   could potentially cause hearing loss.        590 F. 3d at 957.

19   Plaintiffs argued that they suffered injury-in-fact because the

20   products had a defect that “caused [the products] to be worth
21   less than what they paid for them.”        Id. at 961.    The Ninth

22   Circuit found that plaintiffs’ allegations were insufficient to

23   find injury-in-fact because the product’s “inherent risk of

24   hearing loss” was not a “cognizable defect,” and because

25   “plaintiffs’ alleged injury in fact is premised on the loss of a

26   ‘safety’ benefit that was not part of the bargain to begin with.”
27   Id.

28               Here, just as in Birdsong, plaintiff alleges only that
                                          5
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 6 of 11

1    the drawers’ “defective nature poses severe tip-over” risk, which

2    is not a “cognizable defect.”       (See Compl. ¶ 12.)     Further, as in

3    Birdsong, plaintiff claims the loss of a benefit to which she was

4    not entitled.    Plaintiff claims that the drawers were “worth

5    substantially less than the Products they were promised and

6    expected.”    (Compl. ¶ 81.)     The complaint, however, does not at

7    all plead what defendants “promised” or what plaintiff

8    “expected,” and therefore does not establish that a benefit was

9    lost.    Cf. Birdsong, 590 F.3d at 961 (“The plaintiffs do not

10   allege that [defendant] made any representations that [its] users

11   could safely listen to music at high volumes for extended periods

12   of time.”).     Accordingly, the allegations are insufficient to

13   support a finding of injury-in-fact.

14               Indeed, because the allegations do not establish facts

15   that support plaintiff’s expectations of a heightened level of

16   safety, the allegations fail to establish that the drawer

17   malfunctioned or otherwise failed to do anything it was designed

18   to do.   In Lassen v. Nissan North America, Inc., plaintiffs

19   purchased vehicles equipped with keyless fob ignition systems

20   that lacked an auto-off feature.         211 F. Supp. 3d 1267, 1271
21   (C.D. Cal. 2016).     Plaintiffs filed suit asserting that the lack

22   of an auto-off feature constituted a design defect that defendant

23   had a duty to disclose.      Id.   The court found that plaintiff

24   “failed to plead a design defect that is actionable in the

25   consumer fraud context” because “Plaintiffs did not purchase

26   their vehicles based on any expectation that they included
27   additional safety features.”       Id. at 1283-84.    Instead, plaintiff

28   “merely suggest[ed] possible changes . . . which they believe[d]
                                          6
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 7 of 11

1    would make the product safer.”          Id. at 1283 (quoting Birdsong,

2    590 F.3d at 959).

3                Just as in Lassen, the allegations here do not

4    establish that plaintiff purchased the drawers based on any

5    expectation that they included additional or better wall

6    attachment hardware or instructions.            Plaintiff’s allegations

7    instead suggest improvements to defendant’s current safety

8    measures and therefore do not sufficiently plead injury-in-fact.

9    (Compare Compl. ¶ 17 (“Defendants failed to provide adequate

10   warnings, instructions, or wall attachment hardware.”), with Mot.

11   at 11, 12 (“Owner’s Manual”) (including a “safety bracket kit”

12   and instructions for how to “anchor” the drawer to the wall in

13   the drawers’ packaging).)

14               For the same reason, plaintiff’s reliance on Maya v.

15   Centex Corp., 658 F.3d 1060 (9th Cir. 2011), Mazza v. American

16   Honda Motor Co., 666 F.3d 581, 595 (9th Cir. 2012), and In re

17   Arris Cable Modem Consumer Litigation, 327 F.R.D. 334, 352 (N.D.

18   Cal. 2018), is misplaced.      In each of those cases, unlike in the

19   present matter, the plaintiffs’ allegations of economic injury

20   were supported by factual allegations that defendant represented
21   to plaintiff that the product had features or value that the

22   product ultimately did not have.            In other words, plaintiffs did

23   not receive the benefit of their bargain.

24               In Maya, plaintiffs purchased homes in new developments

25   and filed suit against the developers.            658 F.3d at 1065.

26   Plaintiffs alleged that the developers’ marketing scheme
27   misrepresented the quality of the neighborhood and the

28   plaintiffs’ ability to pay.       Id.       Plaintiffs alleged that they
                                             7
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 8 of 11

1    consequently overpaid for the homes they purchased.          Id. at 1069.

2    The Maya court found that plaintiffs’ allegations of economic

3    injury satisfied the injury-in-fact requirement because

4    “defendant’s actions” –- their misrepresentations –- caused

5    plaintiffs to spend money that “they would not have spent”

6    otherwise.    Id.   Unlike plaintiff here, the Maya plaintiffs could

7    clearly identify defendants’ promises and plaintiffs’

8    expectations with regard to the purchase.

9                The court in Mazza applied similar logic.        In Mazza,

10   plaintiffs purchased vehicles equipped with a collision

11   mitigation system.     666 F.3d 581 at 585.      Defendant advertised

12   the system’s capabilities to alert the driver of a pending

13   collision or to reduce the severity of the impact.          Id. at 586.

14   Plaintiffs alleged that the system did not work as advertised

15   because, among other reasons, the system “may not warn drivers in

16   time to avoid an accident.”       Id. at 587.    The Mazza court found

17   that, “[t]o the extent that class members were relieved of their

18   money by [defendant’s] deceptive conduct . . . they have suffered

19   an “injury in fact.”      Id.   Just as in Maya, the Mazza court’s

20   standing inquiry for economic injury focused on what features or
21   value plaintiffs expected, paid for, and did not receive, as a

22   result of defendant’s misrepresentations.

23               The manufacturer’s misrepresentation similarly drives

24   the reasoning in In re Arris Cable.        In In re Arris Cable,

25   consumers purchased modems that defendant repeatedly advertised

26   as “fast and reliable.”      327 F.R.D. at 344.     In reality, the
27   modem caused plaintiffs to experience “severe network latency.”

28   Id.   Plaintiffs filed suit alleging economic injury.          Id.   The
                                          8
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 9 of 11

1    court found that the allegations satisfied the injury-in-fact

2    element of standing because “plaintiffs’ theory of economic

3    injury is not based on the absence of an unbargained-for safety

4    feature.”    Id. at 353.    Instead, “Plaintiffs alleged that

5    Defendant advertised the [product] as delivering a fast, reliable

6    internet connection, but Defendant in fact sold a [product] that

7    offered a slower and less reliable connection than advertised.”

8    Id. at 353-54.     Just as in Maya and Mazza, plaintiffs identified

9    what defendant clearly promised at the time of purchase and what

10   plaintiffs subsequently did not receive.         See id. (finding that

11   plaintiffs “bargain[ed] for speed and reliability” that defendant

12   did not deliver).

13               The In re Arris Cable court specifically distinguished

14   the Birdsong and Lassen line of cases in a way that is helpful to

15   the court here.     “[A]t the center of the reasoning in Birdsong

16   [and] Lassen is a discomfort with no-injury products liability

17   actions being tried as consumer fraud cases.”         Id. at 352; see

18   also Lassen, 211 F. Supp. 3d at 1281 (“A number of courts have

19   rejected for lack of standing or injury similar attempts to

20   recast no-injury products-liability claims (which are not
21   cognizable) as consumer fraud claims for contract-like economic

22   damages (which may be cognizable).”)        Unlike in Birdsong, Lassen,

23   and the matter at hand, the In re Arris Cable plaintiff “d[id]

24   not use the term ‘defect’ in the same sense that the term is used

25   in a personal injury products liability case.”          In re Arris

26   Cable, 327 F.R.D. at 353.      Instead, “[p]laintiffs use[d] the term
27   ‘defect’ to identify the causes of the [product’s] alleged subpar

28   performance.     Id.
                                          9
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 10 of 11

1                As the complaint stands, this case amounts to an

2     attempt to recast a no-injury products liability action as a

3     consumer fraud claim and does not allege an injury-in-fact.          Cf.

4     Lessen, 211 F. Supp. 3d at 1281 (characterizing the claim as a

5     “no-injury products-liability” claim where plaintiff alleged that

6     defendant “wrongfully induced Plaintiffs to purchase their

7     [product] by concealing a material fact (the alleged defect), and

8     that Plaintiffs would have paid less for their [products]”).         As

9     the Lassen court explained, “products liability design defect

10    standards are not readily transferable to consumer fraud claims.”

11    Id. at 1286.    Most relevant here is the fact that products

12    liability law and consumer fraud law protect different interests.

13    As evidenced by Maya, Mazza, and In re Arris Cable, “the purpose

14    of consumer fraud law . . . is to ‘prevent sellers from deceiving

15    consumers about their products or services.’”         Id. at 1286.

16    “Where,” as is the case here, “[the] gravamen of the defect is

17    that the product does not malfunction but lacks certain

18    additional safety features, the claim starts to become less about

19    deception and more about consumer safety, which is not the

20    immediate concern of consumer fraud law.”         Id. at 1287.
21               Considering the two distinct lines of cases alleging

22    economic injury as well as plaintiff’s failure to offer any

23    authority supporting a finding of standing in the consumer fraud

24    context, the court finds that plaintiff has not alleged injury-

25    in-fact.   Because the alleged injury and the allegations of

26    fraudulent wrongdoing are virtually identical across all claims,
27    plaintiff lacks standing for all claims.        See, e.g., Lassen, 211

28    F. Supp. 3d at 1274–75, 1289; Azoulai, 2017 WL 1354781, at *4;
                                          10
     Case 2:20-cv-00092-WBS-KJN Document 15 Filed 06/05/20 Page 11 of 11

1     see also Maya, 658 F.3d 1060.      The court will therefore dismiss

2     all claims with leave to amend.       Maya, 658 F.3d at 1072.

3                IT IS THEREFORE ORDERED that defendants’ motion to

4     dismiss (Docket No. 8) be, and the same hereby is, GRANTED.

5                Plaintiff has twenty days from the date this order is

6     signed to file a First Amended Complaint, if she can do so

7     consistent with this Order.

8     Dated:   June 5, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          11
